Citation Nr: 0033059	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  98-17 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$933.87.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from July 1948 to May 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 decision of the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA) regional office (RO) in Roanoke, Virginia, that denied 
the veteran's request for waiver of recovery of an 
overpayment of nonservice-connected aid and attendance 
benefits in the amount of $933.87.  The basis of the 
Committee's denial was that recovery of the overpayment would 
not be against equity and good conscience.


REMAND

The veteran contends that he should be granted a waiver of 
indebtednes in the amount of $933.87 on the basis of 
financial hardship.  He said that since being released from a 
contract nursing home in March 1998, his financial status has 
changed and he is now responsible for all of his living 
expenses to include rent, utilities, food and home 
assistance.  When he filed his June 1998 request for waiver 
of recovery of the overpayment, he enclosed a financial 
status report showing that his net monthly expenses exceeded 
his net monthly income by approximately $300.00.  The 
financial status report also shows that the veteran had over 
$9,000 in his bank account.

In May 1999 the RO received a statement from the vetearn's 
accredited representative, along with a statement from the 
veteran, stating that the veteran's financial situation had 
changed and that his bank balance had been reduced from over 
$9,000 to approximately $4,500 in order to cover living 
expenses. 

Pursuant to 38 C.F.R. § 19.37(a), evidence received by the RO 
prior to transfer of the records to the Board after an appeal 
has been initiated (including evidence received after 
certification has been completed) will be referred to the 
appropriate rating or authorization activity for review and 
disposition.  The veteran's May 1999 statement is considered 
to be evidence pertinent to his request for a waiver of 
indebtedness and must first be considered by the RO.  This is 
to ensure compliance with due process requirements.  In 
addition, the veteran should be asked to complete an updated 
financial status report which the RO should also review in 
conjunction with this claim.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
complete an updated financial status 
report (VA Form 20-5655) and incorporate 
the completed form into the claims file.  

2.  Thereafter, the RO should review the 
updated financial status report in 
conjunction with the veteran's May 1999 
statement, along with all of the evidence 
of record, as it pertains to his pending 
request for waiver of recovery of an 
overpayment in the amount of $933.87.

3.  After review by the RO, if the 
decision remains adverse to the veteran, 
he and his representative should be 
issued a supplemental statement of the 
case and be given an opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



